Title: From James Madison to Major Dana, 12 September 1819
From: Madison, James
To: Dana, Major


Sepr. 12. 1819
The motives you assign for your letter, among which is a sense of duty to your parents, are entitled to respect. Bu⟨t⟩ I can not encourage you to seek a fulfilment of them in this quarter. The modes of husbandry here are very different from those to which you are accustomed; and the labour is generally performed by negroes whom a stranger could not advantageously superintend. I can only wish you therefore a better prospect of success elsewhere.
James Madison
